The decree submitted by the complainants may be entered. The prayer of the bill is for an accounting both with the company and the complainants and that the respondents may be decreed to pay over such sums as shall be found due, to the company or the complainants. This prayer is broad enough to entitle the complainants to a decree for the payment of their share of the moneys wrongfully appropriated as salaries. We think that relief in this form is appropriate to the circumstances of the case and a better form than to require payment into the treasury of the company, and thereby, perhaps, make it necessary for the complainants to resort to another bill to compel the payment of a dividend. Similar relief in a somewhat similar case was granted in Fougeray v. Cord, 50 N.J. Eq. 185. We do not deem the objection urged by the respondents that directing payment to the complainants of their share of the sums found due to the company instead of into the treasury of the company is a sequestration of the corporate property entitled to any weight. The corporation exists for the benefit of its shareholders. No injustice is done to anyone by directing a payment to the complainants of what is due to them.
We see no reason for withholding costs from the complainants. The respondents against whom no relief was granted were all shareholders in the corporation and, therefore, if not necessary, were at least proper parties to the bill and interested in the accounting.